Matthews J.

delivered the opinion of the Court. This cause was before the Supreme Court at its last term, and a judgment then rendered precludes the necessity of examining at this time, more than one question presented by the case now. See 8. Mar. N.S. 228.
The correctness of the decision from which the present appeal is talcen, depends solely on a just interpretation of a contract entered into between the appellant and appellee previous to the celebration of their marriage. This act was preceded by an inventory of the intended wife’s property, valued at 11,222 dollars, which is declared in the contract to have been made “á l’effet de constater avant la célébration de son marriage les biens qu’elle apporte lorsque lesdits *8biens ipentionnés au susdit inventaire ne pourront étre const* dérés dans aucun cas que comrae des biens propres á elle appartenant &c." According to this clause of the contract, the counsel for the appellant contends that the property shown by the inventory, or its appraised value was constitu-tpd as a dowry or dot, and that under all the circumstances case, the husband ought not to be deprived of its administration. It appears, however, to this court that the true meaning of the words used in this part of the act excludes idea of a constitution of dowry. On the contrary, it is expressly stipulated that the property or goods thus brought into marriage are to be considered as the “biens propres” of the wife; and, according to our laws must be considered as Paraphernal; and if they be such, then she according to the doctrine laid down in the judgment in this case referred to # . has a right to claim them or their value from her husband at ,. . . , , , -> . . , ■, any time during the marriage, to be by her administered.
When an invent” of the*2 wife e[s made before mar-stipuiatingXaTthe brought informar-page, are to be con-propres of the ty will "be consid-nat, andnoTdotab
The wife has the right, at any time during marriage, to present her claim and recover the a-apherna/ property against her husband, and resume its administration.
& therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed with costs, &c, •* °